DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5 and 9 recite the term a “compact flange”.  This limitation renders the claims indefinite because it is unclear as to the metes and bounds of the term ‘compact’ as it is term of degree and the degree is not properly defined such that a skilled artisan would understand what exactly would qualify and not quality as a ‘compact flange’ such that they could accurately re-create the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omvik (US 2011/0061871) alone.
Regarding claims 1 and 18, Omvik discloses a manifold structure [10] having a preinstalled spool [2] integrally connected therewith [Paragraph 14; Figures 1-11].
Although Omvik is silent as to how it is installed, it would have been obvious to one of ordinary skill in the art that is must be lowered to the seafloor [inherent it must somehow be lowered to the seafloor such that it could be installed on a suction anchor 11 on the seabed; Paragraph 21; Figure 12], and subsequently fluidly connecting the manifold and spool to a subsea structures [Paragraph 3].
Regarding claims 2-5, Omvik further discloses spool comprises one or two spool pieces [pipes, bends, valves etc.; Paragraph 1; Figures 1-11] integrally connected to the manifold [multiple spools 2; Figure 12].  Although Omvik is silent as to whether the connection is made via welding or a flange, it would have been obvious to one of ordinary skill in the art to utilize either of these since they are both well-known connection means in the offshore petroleum industry.  Further, Omvik discloses the use of a flange connection on the terminal end of the spool pipe [Paragraph 5], therefore it would have been obvious to a skilled artisan attempting to re-create the invention to utilize one on the other side as well.  Additionally, the Applicant’s specification indicates either configurations are acceptable – therefore neither one can be considered a critical element to the invention.  Specifically regarding the ‘compact’ flange, the Examiner contends that such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 6-17, Omvik further discloses the subsea manifold comprises multiple pipes, pipe bends and valves [Paragraph 1] and it is common to utilize the manifold (e.g. fluidly connect it) with header pipes, branch piping, and respective valves, in addition to subsea production equipment including Christmas trees [Paragraph 3].  Although Omvik is silent as to utilizing the manifold with a riser base, pump and compressor station, it would have been obvious to one of ordinary skill in the art that the manifold could be connected with such well-known equipment depending on the specific subsea application.  Additionally, the Applicant’s specification indicates either configurations are acceptable – therefore neither one can be considered a critical element to the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lewis Jr. (US 4230186) and Ayestaran Basagoitia et al. (US 2016/0169414) disclose methods of installing subsea manifolds, accessories and related equipment utilizing components and methods according to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619